Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 6/15/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sawada on 7/13/2022.
The application has been amended as follows: 
 Cancel claims 13-23
Claims 24-25 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” A method of manufacturing a semiconductor light-emitting element, comprising: a semiconductor layer formation step of forming, on a growth substrate in this order, a group IlI-V compound semiconductor etch stop layer containing In, Ga, and As, a second conductivity type cladding layer made of InGaAsP containing at least In and P, a semiconductor light-emitting layer having an emission central wavelength of 1000 nm to 2200 nm, and a first conductivity type cladding layer made of InGaAsP containing at least In and P; forming reflective  layer  and  a bonding  layer and bonding substrate followed by removal growth substrate

the and roughening a surface of a light
extraction face of the second conductivity type cladding layer so as to have a surface roughness Ra of
0.03 um or more and have a random irregularity pattern, wherein the surface roughening step comprising roughening the surface of the light extraction face so as to have a skewness Rsk of -1 or more.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAVITRI MULPURI/Primary Examiner, Art Unit 2816